

EXHIBIT 10.12




Stock Option Grant


Sun Healthcare Group, Inc.
2004 Equity Incentive Plan


Name of Optionee:                            [______]


Shares Subject to Option:                 [______] shares of common stock, par
value $.01 (“Common Stock”), of Sun Healthcare Group, Inc. (the “Company”).


Type of Option:                                  Nonqualified Stock Option


Exercise Price Per Share:                   $[______]


Date of Grant:                                      [______], 2007


Date Exercisable/Vesting:                 This option may be exercised to the
extent the shares of Common Stock subject to this option have vested at any time
after the Date of Grant. The option vests as follows (1) This option will vest
with respect to 25% on each of the first four anniversaries of the Date of
Grant, subject in each case to the Terms; (2) This option vests upon your
termination of Service by the Company without Good Cause or your resignation
from Service for Good Reason (as defined in the Terms); and (3) This option
vests upon the date of a Change in Control if you are employed by the Company or
a Parent or Subsidiary on that date (as defined in the Terms).


Expiration Date:                                  [______], 2014


By signing your name below, you accept this option and acknowledge and agree
that this option is granted under and governed by the terms and conditions
(collectively, the “Terms”) of the Sun Healthcare Group, Inc. 2004 Equity
Incentive Plan and the Stock Option Agreement, both of which are hereby made a
part of this document.


Optionee:                                           Sun Healthcare Group, Inc.
 
________________________                           
______________________________
                                                                                                     
By: Richard K. Matros
                                                                                                      Title:
Chief Executive Officer
 
CONSENT OF SPOUSE
 
In consideration of the Corporation’s execution of this award agreement, the
undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof and of the Plan.


 
__________________________________   ______________________
SECTION 1. SIGNATURE OF SPOUSE      DATE


--------------------------------------------------------------------------------


 
Stock Option Agreement




Sun Healthcare Group, Inc.
2004 Equity Incentive Plan


SECTION 2. GRANT OF OPTION.
 
(a) Option. On the terms and conditions set forth in this Agreement and each
Notice of Stock Option Grant referencing this Agreement (the “Notice”), the
Company grants to the Optionee on the Date of Grant an option to purchase at the
Exercise Price a number of shares of Common Stock, all as set forth in the
Notice. Each such Notice, together with this referenced Agreement, shall be a
separate option governed by the terms of this Agreement.
 
(b) Plan and Defined Terms. This option is granted under and subject to the
terms of the 2004 Equity Incentive Plan (the “Plan”), which is incorporated
herein by this reference. Capitalized terms are defined in the Plan.
 
(c) Scope of this Agreement. This Agreement shall apply both to this option (or
options) and to the shares of Common Stock acquired upon the exercise of such
option(s).
 
SECTION 3. RIGHT TO EXERCISE.
 
Subject to the conditions set forth in this Agreement, all or part of this
option may be exercised prior to its expiration at the time or times set forth
in the Notice.
 
SECTION 4. TRANSFER OR ASSIGNMENT OF OPTION.
 
(a) Generally. This option shall be exercisable during the Optionee’s lifetime,
only by the Optionee. Except as otherwise provided in subsection (b) below, this
option and the rights and privileges conferred hereby shall not be sold, pledged
or otherwise transferred (whether by operation of law or otherwise) other than
by will or the laws of descent and distribution and shall not be subject to sale
under execution, attachment, levy or similar process.
 
(b) Permitted Transfers. The Optionee shall be permitted to transfer this
option, in connection with his or her estate plan, to the Optionee’s spouse,
siblings, parents, children and grandchildren or trusts for the benefit of such
persons or partnerships, corporations, limited liability companies or other
entities owned solely by such persons, including trusts for such persons.
 
SECTION 5. EXERCISE PROCEDURES.
 
(a) Notice of Exercise. The Optionee or the Optionee’s representative may
exercise this option by giving written notice to the Company specifying the
election to exercise this option, the number of shares of Common Stock for which
it is being exercised and the form of payment. Exhibit A is an example of a
“Notice of Exercise”. The Notice of Exercise shall be signed by the person
exercising this option. In the event that this option is being exercised by the
Optionee’s representative, the notice shall be accompanied by proof
(satisfactory to the Company) of the representative’s right to exercise this
option. The Optionee or the Optionee’s representative shall deliver to the
Company, at the time of giving the notice, payment in a form permissible under
Section 5 for the full amount of the Purchase Price.

2

--------------------------------------------------------------------------------


(b) Issuance of Common Stock. After receiving a proper notice of exercise, the
Company shall cause to be issued a certificate or certificates for the shares of
Common Stock as to which this option has been exercised, registered in the name
of the person exercising this option (or in the names of such person and his or
her spouse as community property or as joint tenants with right of
survivorship).
 
(c) Withholding Requirements. The Company may withhold any tax (or other
governmental obligation) as a result of the exercise of this option, as a
condition to the exercise of this option, and the Optionee shall make
arrangements satisfactory to the Company to enable it to satisfy all such
withholding requirements. The Optionee shall also make arrangements satisfactory
to the Company to enable it to satisfy any withholding requirements that may
arise in connection with the vesting or disposition of shares of Common Stock
purchased by exercising this option.
 
SECTION 6. PAYMENT FOR SHARES OF COMMON STOCK.
 
(a) Cash or Check. All or part of the Purchase Price may be paid in cash or by
check.
 
(b) Alternative Methods of Payment. At the sole discretion of the Committee, all
or any part of the Purchase Price and any applicable withholding requirements
may be paid by one or more of the following methods:
 
(i) Surrender of Stock. By surrendering, or attesting to the ownership of,
shares of Common Stock that are already owned by the Optionee free and clear of
any restriction or limitation, unless the Company specifically agrees to accept
such shares of Common Stock subject to such restriction or limitation. Such
shares of Common Stock shall be surrendered to the Company in good form for
transfer and shall be valued at their Fair Market Value on the date of the
applicable exercise of this option. The Optionee shall not surrender, or attest
to the ownership of, shares of Common Stock in payment of the Purchase Price (or
withholding) if such action would cause the Company to recognize compensation
expense (or additional compensation expense) with respect to this option for
financial reporting purposes that otherwise would not have occurred.
 
(ii) Exercise/Sale. By the delivery (on a form prescribed by the Company) of an
irrevocable direction (A) to a securities broker approved by the Company to sell
shares of Common Stock and to deliver all or part of the sales proceeds to the
Company, or (B) to pledge shares of Common Stock to a securities broker or
lender approved by the Company as security for a loan, and to deliver all or
part of the loan proceeds to the Company.
 
Should the Committee exercise its discretion to permit the Optionee to exercise
this option in whole or in part in accordance with this subsection (b) above, it
shall have no obligation to permit such alternative exercise with respect to the
remainder of this option or with respect to any other option to purchase shares
of Common Stock held by the Optionee.
 
SECTION 7. TERM AND EXPIRATION.
 
(a) Basic Term. Subject to earlier termination in accordance with subsection (b)
below, the exercise period of this option shall expire on the expiration date
set forth in the Notice, or in the event of the Optionee's death, the date that
is one (1) year after the Optionee's Service terminates because of his or her
death, if later.

3

--------------------------------------------------------------------------------


(b) Termination of Service. If the Optionee’s Service terminates for any reason,
then the exercise period for this option shall expire on the earliest of the
following occasions (or such later date as the Committee may determine):
 
(i) The expiration date determined pursuant to subsection (a) above;
 
(ii) The date three (3) months after the termination of the Optionee’s Service
for any reason other than death, Disability or Cause;
 
(iii) The date six (6) months after the termination of the Optionee’s Service by
reason of Disability or retirement pursuant to any then current formal
retirement policy of the Company;
 
(iv) The date twelve (12) months after the Optionee’s death; or
 
(v) The date of termination of the Optionee’s Service if such termination is for
Cause or if Cause exists on such date.
 
The Optionee (or in the case of the Optionee’s death or disability, the
Optionee’s representative) may exercise all or part of this option at any time
before its expiration under the preceding sentence, but only to the extent that
this option had become exercisable for vested shares of Common Stock on or
before the date the Optionee’s Service terminates. When the Optionee’s Service
terminates, this option shall expire immediately with respect to the number of
shares of Common Stock for which this option is not yet vested.
 
(c) Leaves of Absence. For any purpose under this Agreement, Service shall be
deemed to continue while the Optionee is on a bona fide leave of absence, if
such leave was approved by the Company in writing or if continued crediting of
Service for such purpose is expressly required by the terms of such leave or by
applicable law (as determined by the Company).
 
SECTION 8. ADJUSTMENT OF SHARES OF COMMON STOCK.
 
(a) Adjustment Generally. If there shall be any change in the Common Stock of
the Company, through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, reverse stock split, split up, spin-off,
combination of shares of Common Stock, exchange of shares of Common Stock,
dividend in kind or other like change in capital structure or distribution
(other than normal cash dividends) to stockholders of the Company, an adjustment
shall be made to this option so that this option shall thereafter be exercisable
for such securities, cash and/or other property as would have been received in
respect of the Common Stock subject to the option had such option been exercised
in full immediately prior to such change or distribution, and such an adjustment
shall be made successively each time any such change shall occur.


(b) Modification of Option. In the event of any change or distribution described
in subsection (a) above, in order to prevent dilution or enlargement of the
Optionee's rights hereunder, the Committee may adjust, in an equitable manner,
the number and kind of shares of Common Stock that may be issued under this
Agreement, the Exercise Price applicable to this option, and the Fair Market
Value of the Common Stock and other value determinations applicable to this
option. Appropriate adjustments may also be made by the Committee in the terms
of this option to reflect such changes or distributions and to modify any other
terms of this option then outstanding, on an equitable basis, including
modifications of performance targets and changes in the length of performance
periods.

4

--------------------------------------------------------------------------------


SECTION 9.  MISCELLANEOUS PROVISIONS.
 
(a) Rights as a Shareholder. Neither the Optionee nor the Optionee’s
representative shall have any rights as a shareholder with respect to any shares
of Common Stock subject to this option until the Optionee or the Optionee’s
representative becomes entitled to receive such shares of Common Stock by (i)
filing a notice of exercise, and (ii) paying the Purchase Price as provided in
this Agreement.
 
(b) Tenure. Nothing in the Notice, Agreement or Plan shall confer upon the
Optionee any right to continue in Service for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Company (or
any Parent or Subsidiary employing or retaining the Optionee) or of the
Optionee, which rights are hereby expressly reserved by each, to terminate his
or her Service at any time and for any reason, with or without Cause.
 
(c) Notification. Any notification required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. A notice shall be addressed to the Company at its
principal executive office and to the Optionee at the address that he or she
most recently provided to the Company.
 
(d) Entire Agreement. The Notice, this Agreement and the Plan (and, if
applicable, any employment or severance agreement between the parties)
constitute the entire contract between the parties hereto with regard to the
subject matter hereof. They supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.
 
(e) Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.
 
(f) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Optionee, the Optionee’s assigns and the legal representatives, heirs
and legatees of the Optionee’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to be join herein
and be bound by the terms hereof.
 
(g) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware as such laws are applied to
contracts entered into and performed in such State.
5

--------------------------------------------------------------------------------


EXHIBIT A


Sample Notice of Exercise




Sun Healthcare Group, Inc.
18831 Von Karman
Suite 400
Irvine, CA 92612-1537
Attn: Corporate Secretary






I hereby exercise my stock option granted under the Sun Healthcare Group, Inc.
2004 Equity Incentive Plan (the “Plan”) and notify you of my desire to purchase
the shares of Common Stock that have been offered pursuant to the Plan and
related Option Agreement as described below.


I shall pay for the shares of Common Stock by delivery of a check payable to Sun
Healthcare Group, Inc. (the “Company”) in the amount described below in full
payment for such shares of Common Stock plus all amounts required to be withheld
by the Company under state, federal or local law as a result of such exercise or
shall provide such documentation as is satisfactory to the Company demonstrating
that I am exempt from any withholding requirement.


This notice of exercise is delivered this ___ day of ___________________ (month)
____(year).


No. shares of Common
Stock to be Acquired
Type of Option
Exercise Price
Total
 
Nonqualified Stock
Option
   
Estimated Withholding
         
Amount Paid
 



Very truly yours,
   
______________________
Signature of Optionee
   
Optionee’s Name and Mailing Address
______________________
______________________
______________________
 
Optionee’s Social Security Number
 
_____________________




--------------------------------------------------------------------------------